Citation Nr: 1420069	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-05 583	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Oakland, California.


FINDING OF FACT

The evidence is in equipoise as to whether a current left leg disability was caused by the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a left leg disability, diagnosed as Achilles tendonitis with calcification and pes planus, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran contends that he is entitled to service connection for a left leg disability on a secondary basis.  The Veteran is currently service connected for bilateral knee degenerative joint disease, bilateral hip arthritis, left hallux limitus with degenerative changes, and shortening of the right leg.  

The Veteran's claim was remanded by the Board several times, in part, to determine all diagnoses pertaining to the left leg.  The VA examination reports included diagnoses pertaining to the left leg and foot, as part of the response to the Board's remands.  The diagnoses include pes planus and Achilles tendonitis with calcification, which resolved during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection for bone spur in the left foot and bunion/hallux valgus was separately denied and not appealed.  Therefore, these diagnoses are not discussed herein.  With respect to the ankle, the Veteran has reported pain, but there is no diagnosed disability.  X-ray reports reflect the presence of an accessory bone and osteophytes; however, again, service connection for bone spur was denied.  The x-rays reflect otherwise normal impressions of the left ankle.  The Veteran can report pain and a history of sprains, but cannot provide a diagnosis pertaining to his ankle.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board assigns more probative value to the VA examination reports and VA medical treatment records wherein the Veteran's reported symptoms were discussed, he was examined by medical professionals, and was not diagnosed with a left ankle disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The remaining question is whether the Veteran's left leg disability was caused or aggravated by his service-connected disabilities.  

The Board finds that the medical evidence is in equipoise as to whether the Veteran's left leg disability was caused by his service-connected disabilities.  A February 2008 VA examiner opined that it was less likely as not that the Achilles tendonitis with calcification was secondary to the Veteran's hip and knee conditions.  In a February 2013 addendum opinion, the examiner opined that it was less likely than not that the Achilles tendonitis with calcification was related to any service-connected condition without addressing whether pes planus was secondary to a service-connected disability.  The Board sought an opinion from the Veterans Health Administration (VHA).  The VHA physician, a Podiatric Physician/Surgeon, opined that it was at least as likely as not that the Veteran's left leg/foot/ankle disability (including pes planus and Achilles tendonitis with calcification) was caused by the Veteran's service-connected disabilities.  The rationale was that the Veteran's service-connected left hallux limitus with degenerative changes would cause or aggravate a current left leg/foot/ankle disability by limiting, shifting, or causing pain during stance/gait resulting in changing or aggravating a left lower extremity.  While the VA physician's rationale is brief, the Board will resolve any doubt in favor of the Veteran and grant service connection for a left leg disability, diagnosed as pes planus and Achilles tendonitis with calcification.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for a left leg disability, diagnosed as pes planus and Achilles tendonitis with calcification, is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


